DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 08/05/2022.


Status of Claims


Claims 1-18 have been amended. 
Claims 1-18 are now pending.


Response to Arguments

Specification objection is withdrawn in light of amendments.
Applicant's arguments filed on 08/05/2022 regarding the 35 U.S.C. 101 and 102 rejection of claims 1-18 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that the independent claims (1) are not directed to a mental process or organizing human activity, and (2) impose meaningful limitations on the judicial exception (e.g. ML model). 
The Examiner respectfully disagrees. Claim 1 as amended is directed to the abstract ideas of Mental Processes (e.g. observations, evaluations, judgments, and opinions) and Certain Methods of Organizing Human Activity (e.g. mitigating risks) because the claims describe as process of task management (e.g. collect, track, classify tasks), analyzing task movement (e.g. data point measurements, statistical deviation, etc.) and recommending modifications of task delivery. Per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. The Examiner is not stating that the human mind can perform machine learning, however, a human can perform the function of “leverage a model to temporally analyze one or more data points and corresponding measurement of the collected and tracked tasks…”. The use of machine learning and trained models are additional elements (i.e. non-abstract) that are considered as instructions to apply or implement on a computer. The additional elements recited in the claims nor the specification recite an improvement to the machine learning technology itself and/or an improvement to the functioning of the claimed computer system. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, the 101 rejection of claims 1-18 is maintained.

  	As per the 102 rejection, the Applicant argues Hill does not anticipate the claimed and described system of claim 1 as amended.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 102 rejection has been withdrawn. However, upon further consideration, a new ground of rejection for claim 1 is made. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 limitations refer to an artificial intelligence (AI) platform configured to implement task planning, a data manager configured to collect and track data, a machine learning (ML) manager configured to leverage a ML model, and a recommendation engine configured to provide a recommendation for modification.  In paragraph [0049] of the Specification, states the manager (152)-(154) and engine (156) in Fig.1, referred to collectively as AI tools are shown as being embodied in or integrated within the AI platform (150) of the server (110). The AI tools may be implemented in a separate computing system (e.g. 190). Therefore, the AI platform and data manager, ML manager, and recommendation engine are interpreted as being embodied in a server structure.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention, “Minimizing Risk Using Machine Learning Techniques”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-18 are directed to a statutory category, namely a machine (claims 1-6), a manufacture (claims 7-12) and a process (claims 13-18).
Step 2A (1): Independent claims 1, 7, and 13 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity, based on the following claim limitations: “implement task planning; collect and track tasks and task characteristics over one or more defined temporal segments; temporally analyze one or more data points and corresponding measurements of the collected and tracked tasks and task characteristics, including analyze task movement to identify one or more outliers based on statistical deviation with regard to the collected and tracked tasks and task characteristics; provide a recommendation for modification of a path of one or more of the collected and tracked tasks, the modification to create a delivery path that mitigates the one or more outliers; and selectively execute one or more actions in compliance with the recommendation”. These claims are directed towards task management (e.g. collect, track, classify tasks), analyzing task movement (e.g. data point measurements, statistical deviation, etc.) and recommending modifications of task delivery. Dependent claims 2-6, 8-12, and 14-18 further describe the task management (e.g. classify, crowdsource), analysis (e.g. statistical deviation, aggregate and analyze data, Gaussian distribution, continuous probability distribution model, identify an outlier, etc.) and modification of the tasks (e.g. re-arrange task components, re-assign tasks).  These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Mental Processes which includes observations, evaluations, judgments, and opinions and Certain Methods of Organizing Human Activity (e.g. fundamental economic practices or principles) which includes hedging, insurance, and mitigating risks. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-18 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-18 recite additional elements of a computer system comprising an artificial intelligence (AI) platform, a data manager, a machine learning (ML) manager configured to leverage a ML model, a recommendation engine, a processing unit in communication with the AI platform to selectively execute on or more encoded actions, a ML manager configured to train the  ML model, a computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor, and a computer implemented method. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing devices that are used to perform the tasks management, analysis, recommendation, and modification. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-18 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-18 recite additional elements of as stated above. As per the Applicant’s specification, the computer system is a server [0029]; AI platform includes natural language processing and machine learning and is configured with tools to enable supervised learning [0029]-[0030]; data manager, ML manager, and recommendation engine are the AI tools to enable supervised learning [0030]; machine learning manager enables and support use of machine learning (ML)  and ML algorithm leverages or generates a classification model ([0040] and [0054]); processors may include multiprocessor or microprocessors [0065]; a computer program product are media such as memory, RMA, cache, and storage system such as a removable storage drive and a hard disk installed in a hard disk drive [0071]; computer readable storage medium include electronic storage device, a magnetic storage device, an optical storage device, etc. [0073]; and computers include handheld, PDAs, personal entertainment devices, tablet computer, laptop, etc. [0050]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 11,188,857 B1) in view of Snow, Jr. et al. (US 2017/0169173 A1).
As per claim 1 (Currently Amended), Hill teaches a computer system comprising: an artificial intelligence (Al) platform in communication with the processing unit, the Al platform configured to implement task planning, the Al platform comprising (Hill e.g. Fig. 2 system 200 for optimizing compute task patterns for performing functions in a service provider environment 202 includes a machine learning service 250  (col. 6 lines 49-59). Machine learning in the disclosed technology may be used to recognize and identify tasks patterns and make intelligent decisions based on input data (col. 4 lines 17-25).  The machine learning module 255 may have knowledge of each customer-defined task and can learn, identify, detect and/or suggest new and/or alternative methods, actions, and/or steps for performing one or more compute tasks patterns for a function (col. 9 lines 50-57). FIG . 8 illustrates a computing device 810 on which modules of this technology may execute (col. 20 lines 31-32.).): 
Hill teaches a data manager configured to collect and track tasks and task characteristics from one or more computing devices over one or more defined temporal segments; (Hill e.g. Fig. 2 task monitoring module 212; One or more compute tasks may be monitored by the task monitoring module 212 (i.e. data manager) using machine-learning executed by the machine learning module 255 (col. 8 lines 7-13). The optimizing agent 214 may monitor one or more compute tasks being performed on the mobile device 230 and communicate the monitored data back to the machine learning module and/or the task monitoring module 212 (col. 9 lines 34-38). Task and/or subtask data (e.g. ID, parent task, relationship, operational data and metadata, etc.) may be stored for a selected period of time (col. 3 lines 49-67).)
Hill teaches a machine learning (ML) manager configured to leverage a ML model to temporally analyze one or more data points and corresponding measurements of the collected and tracked tasks and task characteristics, including analyze task movement (Hill e.g. Fig. 2 Service provider environment 202 may also include a task automation service 210 and a machine learning service 250 (col. 6 lines 56-59). The machine learning service 250 may include the machine learning module 255 (col. 7 lines 12-14). The one or more compute tasks may be monitored using machine-learning executed by the machine learning module 255 to perform one or more overall functions (col. 8 lines 11-13). Machine learning may be performed using a wide variety of methods of combinations of methods, such as supervised learning, unsupervised learning, temporal difference learning, reinforcement learning and so forth including Gaussian process regression, etc.(col. 4 lines 26-67). The optimizing agent 214 may work in conjunction with the machine learning service 250 for collecting, monitoring, and/or learning how to define and/or execute one or more compute tasks for a function (col. 9 lines 46-49). The optimizing agent 214 may monitor one or more compute tasks being performed on the mobile device 230 and communicate the monitored data back to the machine learning model and/or task monitoring module 212. The communicated data may be data that may also be stored for analyzing, storing, optimizing, and automating each task pattern containing compute tasks or sub-compute tasks (col. 9 lines 34-41). One or more metrics of each task pattern, task and/or sub-task may be tracked, calculated, defined, and/or analyzed for optimizing each task and/or subtask for performing a function. For example, the metrics may include, but are not limited, to statistics collected by the shared knowledge worker group, relative performance characteristics for each user, determining an amount of time for performing each task and/or subtask, tracking or calculating via one or more mathematical operations (e.g., using addition, subtraction, division, multiplication, standard deviations, means, averages, statistical modeling using statistical distributions, etc. ) a number of compute tasks and/or sub-compute tasks for performing the function, and/or a rating of how a user is performing as compared to other co-workers (e.g., using a rating of percentages ) (col. 11 lines 40-54).) Hill does not explicitly teach, however, Snow teaches to identify one or more outliers based on statistical deviation with regard to the collected and tracked tasks and task characteristics; (Snow e.g. Figs. 1-2, Snow teaches systems and methods for generating business intelligence from collections of healthcare data [0039]. Analytics may be performed on the healthcare data to determine where money is wasted and where inefficiencies exist [0040]. Fig. 2 Data processing server 104 includes analytic models engine 204 that is configurable to run and execute analytical software and logic using data from the data sources 102 and healthcare manager devices 106. The analytical software and logic may include data mining, machine learning, and “big math’ instructions or code to identify cost efficiency and where improvements may be made in quality of care and savings [0047]. Variations between quality of care and cost associated with different physicians or care providers according to episodes may be determined by analytic models engine 204 [0050]. Data clusters may be formed to determine what most doctors do (standard care) and show outliers. For example, scatter plots, normal distributions, and such, may be used to present outliers or deviations outside of a standard deviation [0041].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hill’s machine learning service to include identifying outlier from tracked tasks as taught by Snow in order to optimize operational effectiveness and efficiency (Snow e.g. [0014].)
Hill teaches a recommendation engine configured to provide a recommendation for modification of a path of one or more of the collected and tracked tasks, (Hill e.g. The task automation service 110 (i.e. recommendation engine) may recommend task A, task B, task C, and task D to be optimized and/or automated  and recommend a task pattern that is the most efficient (col. 6 lines 36-44). One or more compute task patterns may be detected by the task pattern detection module 206. The task pattern detection module may identify commonality or equivalencies between one or more compute task, and may recommend a task pattern that is the most efficient (col. 7 lines 14-30).) Hill does not explicitly teach, however, Snow teaches the modification to create a delivery path that mitigates the one or more outliers; and  (Snow e.g. Figs. 1-2, Snow teaches systems and methods for generating business intelligence from collections of healthcare data [0039]. Analytics may be performed on the healthcare data to determine where money is wasted and where inefficiencies exist [0040]. Identification of outliers can be used to identify prescriptive opportunities (or recommendations) to normalize or to bring in line the outliers by changing procedures, modifying pricing, or executing playbook tasks [0041]. The prescriptive opportunity manager 206 may analyze the variations (especially outliers or variations outside of a specific standard deviation) from the analytic models engine 204 to determine corrective actions to minimize the variations (Fig. 2 and [0052].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hill’s task automation service to provide recommendations to mitigate one or more outliers as taught by Snow in order to optimize operational effectiveness and efficiency (Snow e.g. [0014].)
Hill teaches a processing unit in communication with the Al platform to selectively execute one or more encoded actions in compliance with the recommendation. (Hill e.g. Fig. 2;. The optimizing agent 214 may work in conjunction with the machine learning service 250 for collecting, monitoring, and/or learning how to define and/or execute one or more compute tasks for a function (col. 9 lines 46-49). The optimizing agent 214 may provide a suggestion 232 (i.e. recommendation) on a computing device, such as, for example a mobile device 230, to execute the efficient task pattern to perform the function (col. 10 lines 25-29). At least one tasks and/or subtask, associated with the efficient task pattern, may be automatically executed by the automation module 218 and/or the optimization module 216 to perform the function in the service provider environment 202 upon the acceptance of the automation option 232 (col. 9 lines 11-15). Modules are executable by the processor (Fig. 8 and col. 20 lines 42-44).)
As per claim 7 (Currently Amended), Hill teaches a computer program product for task planning, the computer program product comprising- a computer readable storage medium having program code embodied therewith, the program code executable by a processor to (Hill e.g. Figs. 5-8; The functionality 500 may be implemented as a method and executed as instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine-readable storage medium (Fig. 5 and cols. 17-18 lines 64-1). The operations of 500, 600, and/or 700 may include monitoring the one or more compute tasks using machine learning to perform the function (col. 20 lines 5-7).) : 
Hill teaches collect and track tasks and task characteristics from one or more computing devices over one or more defined temporal segments; (See claim 1a for response.)
Hill in view of Snow teach leverage a machine learning (ML) model to temporally analyze one or more data points and corresponding measurements of the collected and tracked tasks and task characteristics, including analyze task movement to identify one or more outliers based on statistical deviation with regard to the collected and tracked tasks and task characteristics; (See claim 1b for response.)
Hill in view of Snow teach provide a recommendation for modification of a path of one or more of the collected and tracked tasks, the modification to create a delivery path that mitigates the one or more outliers; and (See claim 1c for response.)
Hill teaches selectively execute one or more encoded actions in compliance with the modified path recommendation. (See claim 1d for response.)
As per claim 13 (Currently Amended), Hill teaches a computer implemented method, comprising (Hill e.g. Figs. 5-8; FIG . 5 is a flowchart of an example method 500 for optimizing compute tasks for performing functions according to an example of the present technology (col. 17 lines 62-64). The operations of 500, 600, and/or 700 may include monitoring the one or more compute tasks using machine learning to perform the function (col. 20 lines 5-7). FIG . 8 illustrates a computing device 810 on which modules of this technology may execute (col. 20 lines 31-32).): 
Hill teaches collecting and tracking tasks and task characteristics from one or more computing devices over one or more defined temporal segments; (See claim 1a for response.)
Hill in view of Snow teach leveraging a machine learning (ML) model to temporally analyze one or more data points and corresponding measurements of the collected and tracked tasks and task characteristics, including analyzing task movement to identify one or more outliers based on statistical deviation with regard to the collected and tracked tasks and task characteristics; 11(See claim 1b for response.)
Hill in view of Snow teach providing a recommendation for modification of a path of one or more of the collected and tracked tasks, the modification creating a delivery path that mitigates the one or more outliers; and (See claim 1c for response.)
Hill teaches selectively executing one or more encoded actions in compliance with the recommendation. (See claim 1d for response.)
As per claims 2, 8, and 14 (Currently Amended), Hill in view of Snow teach the system of claim 1, computer program product of claim 7, and method of claim 13, wherein the data manager is further configured to classify at least one of the tasks and task characteristics  corresponding to the statistical deviation. (Hill e.g. The optimizing agent 214 may work in conjunction with the machine learning service 250 for collecting, monitoring, and/or learning how to define and/or execute one or more compute tasks for a function (col. 9 lines 46-49). Machine learning technology may receive features representing compute tasks and use those feature to classify compute tasks as a specific function type or as being similar to other functions or work processes (col. 4 lines 8-11). One or more metrics of each task pattern, task and/or sub-task may be tracked, calculated, defined, and/or analyzed for optimizing each task and/or subtask for performing a function. Metrics may include, but are not limited, to statistics collected by the shared knowledge worker group, relative performance characteristics for each user, determining an amount of time for performing each task and/or subtask, tracking or calculating via one or more mathematical operations (e.g., using addition, subtraction, division, multiplication, standard deviations, means, averages, statistical modeling using statistical distributions, etc.) a number of compute tasks and/or sub-compute tasks for performing the function, and/or a rating of how a user is performing as compared to other co-workers (e.g., using a rating of percentages ) (col. 11 lines 40-54).)
As per claims 3, 9, and 15 (Currently Amended), Hill in view of Snow teach the system of claim 2, computer program product of claim 8, and method of claim 14, wherein the ML manager is further configured to train the ML model to analyze the classified at least one task and one task characteristic. (Hill e.g. Fig. 2; Fig. 2 system 200 for optimizing compute task patterns for performing functions in a service provider environment 202 includes a machine learning service 250  (col. 6 lines 49-59). The machine learning service 250 may include the machine learning module 255 (col. 7 lines 12-14). Machine learning may be an effective tool for use in dynamically learning and defining monitored compute tasks and task optimization and automation. For example, this technology may receive features representing compute tasks and use those features to classify compute tasks as a specific function type or as being similar to other functions or work processes (col. 4 lines 1-11). These monitored compute tasks may be pre-defined and/or may be learned and defined according to machine learning (e.g., by storing compute task patterns and performing task pattern matching, using heuristics, using a state machine, using classification machine learning). (col. 3 lines 36-41).)
As per claims 4, 10, and 16 (Currently Amended), Hill in view of Snow teach the system of claim 3, computer program product of claim 9, and method of claim 15, wherein: 
Hill teaches the data manager is configured to crowdsource the collected tasks and task characteristics; and (Hill e.g. The compute tasks described herein may be collected from a group or community, or the compute tasks may be considered “crowdsourced” compute tasks. Crowdsourcing may refer to identifying one or more compute task patterns via a large scale community (aka a “crowd”), and these compute task patterns may be associated with the service provider environment 202 or the computing environment 102  (col. 7 lines 15-22).)
Hill teaches the ML model is configured to: aggregate the collected tasks and task characteristics across a select population, and analyze the classified at least one of the tasks and task characteristics across the aggregated data. (Hill e.g. Fig. 2, The machine learning module 255 may also work in conjunction with each customer-defined task. In this way, the machine learning module 255 may have knowledge of each customer-defined task and can learn, identify, detect and/or suggest new and/or alternative methods, actions, and/or steps for performing one or more compute tasks patterns for a function. That is, aggregated compute task patterns and functions may be optimized (col. 9 lines 50-57). Machine learning technology may receive features representing compute tasks and use those features to classify compute tasks as a specific function type or as being similar to other functions or work processes (col. 4 lines 8-11). Compute tasks from different users may be monitored and compared, and the efficient task pattern may be identified based on the analysis of the compute task patterns from a group of the users (col. 2 lines 14-17). Machine learning module 255 can identify that customer A performed one or more compute tasks in less time and/or executed less compute tasks that that of customer B to arrive at the same function or same amount of work (col. 10 lines 1-6).)
Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 11,188,857 B1) in view of Snow, Jr. et al. (US 2017/0169173 A1) and in further view of Bauer et al. (US 2017/0147941 A1).
As per claims 5, 11, and 17 (Currently Amended), Hill in view of Snow teach the system of claim 4, computer program product of claim 10, and method of claim 16, Hill in view of Snow and Bauer teach wherein the ML manager is configured to employ a Gaussian distribution for the aggregated tasks and task characteristics and derive a continuous probability distribution model and the ML model is configured to identify the one or more outliers within the continuous probability distribution model.
Hill teaches wherein the ML manager is configured to employ a Gaussian process regression for the aggregated tasks and task characteristics (Hill e.g. Fig. 2, The optimizing agent 214 may work in conjunction with the machine learning service 250 for collecting, monitoring, and/or learning how to define and/or execute one or more compute tasks for a function (col. 9 lines 46-49). Machine learning may take advantage of data to capture characteristics of interest having an unknown underlying probability distribution (col. 4 lines 12-14). Machine learning may be performed using a wide variety of method such as supervised learning, unsupervised learning, temporal difference learning, reinforcement learning and so forth including Gaussian process regression, etc. (col. 4 lines 26-67). One or more metrics of each task pattern, task and/or sub-task may be tracked, calculated, defined, and/or analyzed (e.g. using standard deviations, statistical modeling using statistical distributions, etc.) for optimizing each task and/or subtask for performing a function (col. 11 lines 40-54). The machine learning module 255 may have knowledge of each customer-defined task and can learn, identify, detect and/or suggest new and/or alternative methods, actions, and/or steps for performing one or more compute tasks patterns for a function. That is, aggregated compute task patterns and functions may be optimized (col. 9 lines 50-57).) 
Hill in view of Snow teach using machine learning models to identify one or more outliers based on statistical deviation with regard to the collected and tracked tasks and task characteristics as shown in claim 1b response.
Hill nor Snow explicitly teach the ML manager is configured to employ a Gaussian distribution for the aggregated tasks and task characteristics and derive a continuous probability distribution model and the ML model is configured to identify the one or more outliers within the continuous probability distribution model. 
However, Bauer teaches a machine learning model employing a Gaussian distribution and deriving a continuous probability distribution model to identify one or more outlier within the continuous probability distribution model (Bauer e.g. A computer-implemented method, apparatus and computer program product for projecting a machine learning model (Abstract). The method includes obtaining a computerized multi-dimensional unsupervised anomaly detection model (i.e. ML model); obtaining a probability density function (i.e. continuous probability distribution) of the anomaly detection model; determining samples of the anomaly detection model, based on the probability density function; projecting the samples over one or dimensions sets to obtain projected samples; processing the projected samples to obtain decision boundaries of the anomaly detection model over the one or more dimension sets. The method can further comprise receiving a data point; comparing the data point against the decision boundaries; and providing an indication of a dimension set in which the data point meets an outlier criterion [0016]. Anomaly detection in machine learning systems is based on learning of a model of normality and detecting deviations of new observations from the learned model. Such models can be built based on various machine learning techniques for example Gaussian mixture models or others [0035]. The Mahalanobis distance describes the distance between a data point and the decision boundary of a multi-variate Gaussian model, and is used as the outlier score for this model [0063]. The one or more dimension sets in which the data point is an outlier may be provided to a user or to another system [0078].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hill in view of Snow’s machine learning method to include the use of a Gaussian distribution for a data set and derive a continuous probability distribution model to identify one or more outlier within the continuous probability distribution model as taught by Bauer in order to easily predict and visualize anomaly detection results (Bauer e.g. [0036].)
As per claims 6, 12, and 18 (Currently Amended), Hill in view of Snow and Bauer teach the system of claim 5, computer program product of claim 11, and method of claim 17, Hill teaches wherein the ML model is configured to create one or more associations between the one or more outliers and one or more of the tasks (Hill e.g. Fig. 2; Machine learning may be used to identify possible relations between observed variables, such as compute task or computing interactions and identify task patterns (col. 4 lines 15-25). One or more metrics of each task pattern, task and/or sub-task may be tracked, calculated, defined, and/or analyzed for optimizing each task and/or subtask for performing a function. Metrics may include, but are not limited, to statistics collected by the shared knowledge worker group, relative performance characteristics for each user, determining an amount of time for performing each task and/or subtask, tracking or calculating via one or more mathematical operations (e.g., using addition, subtraction, division, multiplication, standard deviations, means, averages, statistical modeling using statistical distributions, etc.) a number of compute tasks and/or sub-compute tasks for performing the function, and/or a rating of how a user is performing as compared to other co-workers (e.g., using a rating of percentages ) (col. 11 lines 40-54). Machine learning module 255 can identify that customer A performed one or more compute tasks in less time and/or executed less compute tasks that that of customer B to arrive at the same function or same amount of work (col. 10 lines 1-6). The Examiner submits that the metrics are used to  associate performance with task patterns and outliers (e.g. less efficient).), and wherein the modification includes an action selected from the group consisting of: re-arranging one or more task components, re-assigning the task, and combinations thereof. (Hill e.g. The machine learning module 255, in association with the task automation service 210, may learn, identify, and/or suggest an improved and/or optimized way for performing the one or more compute tasks as a combined task pattern (col. 10 lines 14-18). A machine-learning operation may identify a particular preferred task pattern (i.e. optimized) to execute a particular function by 1) identifying a task pattern that has eliminated one or more of the compute tasks and/or sub-compute tasks, and/or 2) identifying a task pattern that has reduced the time for executing one or more of the compute tasks and/or sub-compute tasks.  Alternatively, the task pattern itself may have task eliminated to optimize a number of compute tasks or reduce the amount of time the task pattern takes to execute (col. 11 lines 14-23). Users may be sent an automation option to select the efficient task pattern to  achieve maximum efficiency. Accordingly, user may then either select (via the automation option) to automatically execute the efficient task pattern and/or redefine a new and improved efficient task pattern (cols. 11-12 lines 66-4).)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624